DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of “biologically active agent which is an antagonist to TGF-β receptor” “wherein the at least one biologically active agent is in the class of angiotensin II type 1 receptor (AT1) antagonists” and “systemic administration” in the reply filed on 25 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Applicant asserts that claims 19, 22, 25, 26, 28-32, 35, 38-39 and 41-44 read upon the species election.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The information disclosure statement (IDS) submitted on 13 May 2020 has been considered by the examiner.

Drawings
The drawings are objected to because they do not comply with 37 CFR 1.84(u)(1) which requires that partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.  Once the Figures are corrected, the Brief Description of the Drawings at page 6 of the specification should also be corrected to reflect the number labeling of the Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 22, 25-26, 28-32, 35, 38-39 and 41-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The instant claims are directed to methods of prevention of enthesopathy or an associated disorder by administering an effective amount of a transforming growth factor-β inhibitor or methods of prevention of enthesophytes in the Posterior Calcaneal Tubersoity (PCT) or an enthesis degeneration of the Achilles tendon by administering an effective amount of a transforming growth factor-β inhibitor.  However, the instant specification is not enabled for methods of prevention.  Prevention means that an event will not occur.  The specification in Example 2 suggest that unbalanced mechanical loading induce fibrocartilage mineralization in Achilles tendon enthesis.  An agent which inhibits TGF-β would have no direct effect on mechanical loading and therefore, would not be expected to prevent such a condition.  Example 3 suggests that high concentrations of active TGF-beta -induced abnormal bone formation and vessel formation contribute to Achilles’ tendon enthesopathy. Example 4 results indicate that inhibition of TGF-beta signaling can decrease the number of Nestin positive cells that may contribute to osteogenesis and vessel formation.  Example 5 indicates that TGF-beta antibody attenuates fibrocartilage destruction in enthesopathy.  Example 6 teaches that high concentrations of active TGF-β contribute to the pathogenesis of Achilles’ tendon enthesopathy, which can be can be “partially prevented” by inhibition of TGF-β signaling in MSCs.  Therefore, prevention did not occur because TGF-β only “contributes” to the pathogenesis and inhibition of TGF-β did not prevent the condition, it only reduced the pathogenesis.  Therefore, the claims are not enabled for prevention as currently claimed.
	Claims 19, 22, 25-26 and 28-31 are methods of prevention and/or treatment of enthesopathy or an associated disorder by administering an effective amount of a transforming growth factor-β inhibitor.  Apostolakos et al. provide a review of the tendon-to-bone insertion (Muscles, Ligaments and Tendons Journal  4(3):  333-342, 2014).  Apostolakos et al. provide an overview of fibrous and fibrocartilaginous entheses beginning at page 334.  Apostolakos et al. teach that TGF-β is “important for musculoskeletal growth and differentiation, making them critical factors in the healing process of the tendon-bone enthesis” (see page 338, column 1, paragraph).  Clearly, TGF-β plays a beneficial role in some forms of enthesopathy because Apostolakos et al. identifies TGF-β a being a critical factor in the healing process of the tendon-bone enthesis.  The examples in the instant specification are limited to “a destabilized enthesopathy animal model” in which the Achilles’ tendon is transected to induce abnormal mechanical loading-associated enthesopathy on the left calcaneous.  Such a model does not appear to be predictive of all enthesopathy because while the instant specification teaches that inhibition of TGF-β in the model of the instant specification provides a therapeutic benefit, Apostolakos et al. identifies TGF-β a being a critical factor in the healing process of the tendon-bone enthesis.  Therefore, the instant specification, while enabling for treating “a destabilized enthesopathy animal model” in which the Achilles’ tendon is transected to induce abnormal mechanical loading-associated enthesopathy on the left calcaneous does not provide enablement for treating all forms of enthesopathy disorders.  Enthesopathies encompass conditions such as adhesive capsulitis of the shoulder, rotator cuff syndrome of the shoulder, periarthritis of the shoulder, scapulohumeral fibrositis, enthesopathy of the elbow, wrist and carpus, bursitis of hand or wrist, periarthritis of wrist, enthesopathy of hip region, bursitis of hip, gluteal tendinitis, iliac crest spur, psoas tendinitis, trochanteric tendinitis, enthesopathy of knee, ankle and tarsus, other peripheral enthesopathies and unspecified enthesopathy (see Bionity.com, accessed on 11 July 2022).  The animal model utilized in the instant specification does not appear to be predictive of the numerous conditions that are classified as enthesopathy disorders as there is no bone or load element involved.  Therefore, it would not be predictive that administration of an inhibitor of TGF-β would provide a therapeutic benefit, absent evidence to the contrary.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 22, 25-26 and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 recites a method for the prevention and/or treatment of enthesopathy “or an associated disorder” in a subject.  However, the metes and bounds of what would be considered “an associated disorder” of enthesopathy is unclear.  Enthesopathy is a disorder of the entheses, which are the connective tissues between bones and tendons or ligaments.  However, the degree of association in order for a disorder to be considered “associated” is not clear and cannot be determined from the claims even in light of the specification.  If the condition is not related to elevated or inappropriate levels of TGF-β, would it be considered “an associated disorder”?  If it were not related to elevated or inappropriate levels of TGF-β, would one of ordinary skill in the art expect it to be treatable by inhibition of TGF-β?  Would the condition need to be related to TGF-β in order to be encompassed by the claims?  Therefore, the metes and bounds of what is considered “an associated disorder” are unclear.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 22, 25-26 and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/130897.  
‘897 claims a method for treating and/or preventing the formation of abnormal bone in a soft tissue of a subject by administering a therapeutically effective amount of AZD0424 (see claim 1).  Claim 4 recites that the abnormal bone is associated with a heterotopic ossification disease and claim 5 states that the disease is ankylosing spondylosis.  Ankylosing spondylosis is a spondoarthropathy which is an enthesopathy.  AZD0424 is an oral small molecule inhibitor of the TGF-β I kinase and is also known as Galuniserbtib or LY2157299 monohydrate.  ‘897 teaches that AZD0424 can be administered systemically (see [0061]) and that a dosage of about 0.1µg to about 100 mg per kg body weight would be acceptable dosages (see [0105]).  Lastly, ‘897 teaches that AZD0424 can be used in combination with other drug therapies (see [0107] and [0111]).  Therefore, ‘897 anticipates the instant claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McGonagle et al.  The Lancet  352:  1137-1140, 1998.
Vander Ark et al.  Cellular Signalling  52:  112-120, 2018.
Zhen et al.  Nat. Med.  19(6):  704-712, 2013.
Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647